


110 HR 6986 IH: Individual Depositor and Community

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6986
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 1821(a)(1) of title 12, United States
		  Code, to raise the maximum Federal deposit insurance coverage to
		  $200,000.
	
	
		1.Short titleThis Act may be cited as the
			 Individual Depositor and Community
			 Bank Protection Act of 2008.
		2.Findings
			(a)Deposit insurance is vital to depositor
			 confidence and to the stable operation of the Nation’s banking system.
			(b)The current
			 Federal deposit insurance limit of $100,000 was set in 1980.
			(c)The 28-year period
			 since 1980 is the longest period in history without an increase in the Federal
			 deposit insurance limit.
			(d)Today’s deposit
			 insurance limit is economically inadequate as it does not reflect the steady
			 increase in the general level of income, prices, and wealth in our Nation since
			 the 1980 deposit insurance limit increase.
			(e)In 1935, when
			 Federal deposit insurance was created, the deposit insurance coverage level was
			 ten times per capita annual income. In 2000, it was only four times per capita
			 income.
			(f)Large banks enjoy
			 funding and deposit-gathering advantages over smaller banks because they are
			 considered too big to fail and are protected from failure
			 through governmental protection that is not afforded to smaller banks.
			(g)Community banks
			 rely on deposit insurance to a much greater degree than large banks in ensuring
			 depositor confidence. Therefore, a diminishment in the real protection offered
			 by deposit insurance reduces vitality and competitiveness within the banking
			 industry, as community banks are left at a competitive disadvantage.
			(h)An increase in the
			 deposit insurance coverage limit is needed to address economic changes since
			 1980, to boost consumer confidence in the Nation’s banking system, and to
			 ensure vigorous competition in the Nation’s banking industry.
			3.Increase in
			 Deposit Insurance CoverageSection 11(a)(1) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1821(a)(1)), is amended—
			(1)by striking
			 subparagraph (E) and inserting the following new subparagraph:
				
					(E)Standard
				maximum deposit insurance amount definedFor purposes of this
				chapter, the term standard maximum deposit insurance amount
				means $200,000, adjusted as provided under subparagraph (F) after March 31,
				2010.
					;
				and
			(2)by striking
			 subclause (F)(i)(I) and inserting the following new subclause:
				
					(I)$200,000;
				and
					.
			4.Effective
			 DateThe amendments made by
			 this Act shall become effective on the date of enactment of this Act.
		
